Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
35 USC 101
Applicant arguments filed (03/03/2022) have been carefully considered.  As to claim 23, after carefully reviewing applicant arguments, amendments and 35 USC 101 guidance, claim preamble description of a “application agent specific application map” remains insufficient to be classified under any of the four statutory categories under 35 USC 101.  Specifically, applicant added claim language does not modify the “application agent specific application map” to be encoded in a computer readable media.   As the “application agent specific application map” is viewed as a program, “application agent specific application map” remains insufficient to be classified under any of the four statutory categories under 35 USC 101, examiner respectfully submits rejection is proper and respectfully maintained.   
Prior Art Rejection
Applicant arguments filed (03/03/2022) have been carefully considered.   After carefully reviewing applicant arguments, prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.


Claim 23 is rejected under 35 U.S.C. 101 as being directed to non-statutory subjected matter.  Claim 23 recites a program without the recitation of a non-transitory computer readable medium.  
 In this case, claim 23 recites merely a program (i.e. an application-agent-specific application map) without the recitation of encoding such program in a computer-readable medium.  Without such medium, the program is nothing more than just functional descriptive material or data structure, thus, claim 23 is directed to a program per se.  Program per se does not fall within any of the statutory categories.  Therefore, it is non-statutory under 35 USC 101.  For amendment involving computer-readable medium, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).

CLAIM REJECTIONS - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
	Claims 13-19 & 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claims 13-14 & 21-23, the limitation “wherein the requirement of the partial areas for treatment is determined using remote sensing data comprising at least a normalized difference vegetation index and a weighted difference vegetation index and a partial-area-specific pest infestation of the field, wherein the partial-area-specific pest infestation is detected using one or more field sensors,” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In this case, “pest infestation” is referenced applicant application publication (U.S. Publication 2019/0357420) in [0052, 0105-0106, 0116].   Applicant application publication [0097] discloses “The requirement of a partial area for treatment of said partial area (or the crop plants cultivated there) with one (or more) application agent(s) can e.g. therefore result from the fact that too few nutrients are present and/or a pest has occurred or there is a risk that it will occur. For this reason, instead of a "partial-area- specific requirement," one could also speak of a "partial-area-specific nutrient deficit" or a "partial-area- specific infestation or infestation risk.".  This is not the same scope to what is being claimed i.e., wherein the requirement of the partial areas for treatment is determined using remote sensing data comprising at least a normalized difference vegetation index and a weighted difference vegetation index and a partial-area-specific pest infestation of the field, wherein the partial-area-specific pest infestation is detected using one or more field sensors. 
Applicant is welcomed to point out where in the specification the Examiner can find support for this limitation, if Applicant believes otherwise.     
As to claims 15-19 & 24-25, these claims are rejected under 35 USC 112 for their dependency on claims 13-14 & 21-23 and are rejected for the same reasons. 
CONCLUSION
No prior art has been found for claims 13-19 & 21-25 in their current form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661